DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 2/24/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1, 3, 6, 7, 12, 15, and 17 have been amended.  New claims 21-25 have been added. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The objections to claims 7 and 15 have been withdrawn. 
New informalities in the claims are set forth below. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 13-15, filed 2/24/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-20 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Claim Objections
Claims 7 and 21 are objected to because of the following informalities: 
Claim 7, lines 10-11: “the the” appears 
Claim 21, line 12: “emitters; and” appears instead of “emitters;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Support in the specification for the limitation of claim 22, “wherein the first photosensor is included in the first photosensor grouping but not included in the second photosensor grouping, the second photosensor is included in both the first photosensor grouping and the second photosensor grouping, and the third photosensor is included in the second photosensor grouping but not the first photosensor grouping”, cannot be found (mere juxtaposition of pixels shown in a drawing does not suffice to satisfy the written description requirement, since claim 21 explicitly ties the groupings to behavior of the readout circuitry).  Since claim 23 is dependent on claim 22, both claims 22 and 23 fail to satisfy the written description requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipson (US 2015/0219764). 
As to claim 21, Lipson discloses an optical system (Abstract, VCSEL arrays, which are lasers) for performing distance measurements (paragraph [0007], distance), the optical system comprising: 
a two-dimensional array of light emitters aligned to project discrete beams of light into a field external to the optical system according to an illumination pattern (FIG. 7, reference numbers 86, 90, paragraph [0033], pattern from the first column of lasers) in which each discrete beam of the discrete beams of light represents a non-overlapping field of view within the field (FIG. 2, the light is non-overlapping for each laser's FOV; paragraphs [0023] and [0033]); 
emitter array firing circuitry coupled to the array of light emitters and configured to fire light emitters within the array of light emitters during a plurality of image capture periods where, for each image capture period of the plurality of image capture periods, the emitter array firing circuitry sequentially fires different subsets of the light emitters within the array of light emitters according to a firing sequence until the illumination pattern is generated, wherein the different subsets of the light emitters includes at least a first subset comprising a first column of the light emitters and a second subset comprising a second column of the light emitters (FIG. 7, reference number 90, paragraph [0033]; paragraph [0031], the system 50 includes an emitter controller 66 that generates a command identifying which of the particular lasers in which of the laser arrays 34 is to be illuminated to provide the beam scanning); and 
a light detection system comprising a photosensor layer comprising a two-dimensional array of photosensors (FIG. 7, reference number 112, paragraph [0034]; array, paragraph [0030], therefore 2D), the array of photosensors comprising a plurality of rows of photosensors wherein each row of photosensors in the plurality of rows comprises a plurality of photosensor groupings with each photosensor grouping of the plurality of photosensor groupings comprising two or more photosensors, the plurality of photosensor groupings including at least a first photosensor grouping and a second photosensor grouping, and wherein each photosensor grouping of the plurality of photosensor groupings is positioned to correspond to a corresponding light emitter in the array of light emitters such that a field of view of the corresponding light emitter overlaps with at least a portion of a field of view of each photosensor in its corresponding photosensor grouping, and wherein at least some individual photosensors in each of the plurality of rows of photosensors are included in two adjacent photosensor groupings (paragraph [0028], by modulating the continuous wave beam in a unique manner, the frequency of that beam can be different than the frequency of other beams that may be in the area of the vehicle, whose frequencies will be ignored by the particular LiDAR sensor; therefore the reflected light overlaps at the sensor from a first and second laser with different frequencies; see paragraph [0031], controlling and modulating individual lasers, therefore the lasers in each column may be modulated the same), each photosensor in the first subset of photosensors is configured to receive at least a portion of light emitted from the first light emitter (see paragraph [0028], the overlap, therefore subsets receiving a portion of light emitted from a first light emitter); and 
photosensor array readout circuitry coupled to the array of photosensors and configured to synchronize readout of individual photosensor groupings of the plurality of photosensor groupings with the firing of the corresponding light emitter during each image capture period, wherein the photosensor array readout circuitry reads out the first photosensor grouping when the first subset of light emitters is fired and reads out the second photosensor grouping when the second subset of light emitters is fired (paragraph [0031], the signal from the emitter controller 66 is provided to a multiplexer 68 that sends the signal to the particular laser selected. The signals received by the detectors 60 are provided to a multiplexer 70 that selectively provides each signal to a fast analog-to-digital (A/D) converter 72 to convert the analog signal to a digital signal. The digital signal is provided to a receiver controller 74, which receives the modulation intensity signal from the emitter controller 66, and includes suitable software to construct the three-dimensional cloud scan points in the digital signal; therefore synchronizing the readout of individual photosensors within the array, due to the signal from 66 and the received reflected light). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lipson in view of Smits (US 2016/0041266). 
As to claim 24, Lipson teaches the optical system of claim 21 as discussed above.  However, Lipson does not teach a plurality of sidewalls positioned within the array of photosensors at uniform intervals between adjacent rows of photosensors and configured to reduce cross-talk between photosensor groupings separated by the sidewall.  Smits teaches a plurality of row dividers that divides the array of photosensors into a plurality of rows that are optically isolated from each other (FIG. 3, reference number 322, paragraph [0095], photon receiver 320 includes an aperture 322 to precisely tailor photon receiver's 320 FoV 332; paragraph [0092], photon receiver 320 includes a photon detector 326; photon detector 326 may include an array of photon detectors; paragraph [0098], each pixel in photon detector is associated with a unique range of incoming angles with the FoV 322, therefore the apertures are dividers that optically isolate the photosensors from each other; see FIG. 1, photon receiver 120 with rows), and therefore suggests a plurality of sidewalls positioned within the array of photosensors at uniform intervals between adjacent rows of photosensors and configured to reduce cross-talk between photosensor groupings separated by the sidewall.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical system of claim 21 as taught by Lipson, in combination with a plurality of sidewalls positioned within the array of photosensors at uniform intervals between adjacent rows of photosensors and configured to reduce cross-talk between photosensor groupings separated by the sidewall as suggested by Smits, since such combination provides optical isolation among the photosensors, thereby reducing performance problems. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lipson. 
As to claim 25, Lipson further teaches well known use in this field of time-of-flight applications for quantitative distance detection using lidar (paragraphs [0006]-[0010]), thus further teaches the optical system being configured to collect distance data from non-overlapping fields of view within the field represented by the discrete beams of light based on times between transmission of the discrete beams of light and detection of photons from the discrete beams of light reflected from objects in the field. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an optical system for performing distance measurements, the optical system comprising: a two-dimensional array of light emitters 
Independent claim 7 recites an optical system for performing distance measurements, the optical system comprising: a light emission system configured to emit discrete beams of light into a field, the light emission system comprising: a bulk transmitter optic; and a two-dimensional array of light emitters aligned to project the discrete beams of light through the bulk transmitter optic into a field external to the optical system according to an illumination pattern in which each discrete beam in the illumination pattern represents a non-overlapping field of view within the field; a light detection system configured to detect photons emitted from the the light emission system and reflected from surfaces within the field, the light detection system comprising: a bulk receiver optic; and a photosensor layer formed of a two-dimensional array of photosensors comprising a first subset of photosensors positioned to correspond with a first light emitter of the array of light emitters such that a field of view of the first light emitter overlaps with at least a portion of each field of view of each photosensor in the first subset of photosensors, each photosensor in the first subset of photosensors is configured to receive at least a portion of light emitted from the first light emitter; emitter array firing circuitry coupled to the array of light emitters and configured to execute a plurality of capture periods where, for each capture period, the emitter array firing circuitry sequentially fires subsets of emitters within the array of light emitters according to a firing sequence until the illumination pattern is generated; and sensor array readout circuity circuitry coupled to the array of photosensors and configured to synchronize readout of individual photosensors within the array concurrently with the firing of corresponding emitters within the array of light emitters, wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first period and a second portion of the first subset of photosensors during a second period. 
Independent claim 15 recites an optical system for performing distance measurements, the optical system comprising: a light emission system configured to emit discrete beams of light into a field, the light emission system comprising: a bulk transmitter optic; and a two-dimensional array of light emitters aligned to project the discrete beams of light through the bulk transmitter optic into a field external to the optical system according to an illumination pattern in which each discrete beam in the illumination pattern represents a non-overlapping field of view within the field; a light detection system configured to detect photons emitted from the light emission system and reflected from surfaces within the field, the light detection system comprising: a bulk receiver optic; and a photosensor layer formed of a two-dimensional array of photosensors comprising a first subset of photosensors positioned to correspond with a first light emitter of the array of light emitters such that a field of view of the first light emitter overlaps with at least a portion of each field of view of each photosensor in the first subset of photosensors, each photosensor in the first subset of photosensors is configured to receive at least a portion of light emitted from the first light emitter; emitter array firing circuitry coupled to the array of light emitters and configured to execute a plurality of capture periods where, for each capture period the emitter array firing circuitry sequentially fires subsets of emitters within the array of light emitters according to a firing sequence until the illumination pattern is generated; and sensor array readout circuitry coupled to the array of photosensors and configured to synchronize readout of individual photosensors within the array concurrently with the firing of corresponding emitters within the array of light emitters, wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first capture period and a second portion of the first subset of photosensors during a second capture period. 
The claimed limitations 
as recited in combination in independent claim 1, in particular, “wherein a first portion of the first subset of photosensors are to capture during a first period and a second portion of the first subset of photosensors are to capture during a second period” 
as recited in combination in independent claim 7, in particular, “wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first period and a second portion of the first subset of photosensors during a second period” 
and 
as recited in combination in independent claim 15, in particular, “wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first capture period and a second portion of the first subset of photosensors during a second capture period” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Lipson (US 2015/0219764), discloses the limitations of claim 21 as set forth above, and teaches the limitations of claims 1, 7, and 15 as originally presented and discussed in the Office Action dated 10/26/2020. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, “wherein a first portion of the first subset of photosensors are to capture during a first period and a second portion of the first subset of photosensors are to capture during a second period” 
as recited in combination in independent claim 7, in particular, “wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first period and a second portion of the first subset of photosensors during a second period” 
and 
as recited in combination in independent claim 15, in particular, “wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first capture period and a second portion of the first subset of photosensors during a second capture period”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645